Citation Nr: 1813471	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran filed a timely substantive appeal as to a January 2009 rating decision denying service connection for mental deficiency, borderline intelligence (claimed as mental health condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO found that the Veteran had not submitted a timely substantive appeal after a November 2009 statement of the case (SOC) that continued the January 2009 denial of service connection for mental deficiency, borderline intelligence (claimed as mental health condition).  The Veteran timely disagreed with the August 2012 decision and perfected his appeal on the issue of the timeliness of the substantive appeal as to the denial of the claim for service connection for mental deficiency, borderline intelligence (claimed as mental health condition).


FINDING OF FACT

The Veteran did not express a desire to appeal the denial of the claim for service connection for mental deficiency, borderline intelligence (claimed as mental health condition) until July 2010, which was greater than 60 days from the November 2009 date that the RO mailed the Veteran the SOC and not within the remainder of the one-year period from the mailing of notice of the January 2009 rating decision.


CONCLUSION OF LAW

A timely appeal was not received following issuance of the November 2009 SOC continuing the denial of the claim for service connection for claim for service connection for mental deficiency, borderline intelligence (claimed as mental health condition).  38 U.S.C. § 5104, 7105 (2012); 38 C.F.R. §§ 3.103, 19.32, 20.200, 20.300, 20.302, 20.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran was informed of the necessity of filing a timely substantive appeal (see the November 2009 SOC and attached VA Form 9 with instructions).  The Veteran has not raised any issues with regard to the duty to notify or duty to assist and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104 (2012).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200; see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302.  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103.  The filing of a timely substantive appeal, as opposed to an NOD, is not a jurisdictional bar to the Board's jurisdiction.  Therefore, the Board can implicitly or explicitly waive the issue of timeliness with regard to a substantive appeal.  Nonetheless, the Board may decline to exercise jurisdiction over an appeal, if a substantive appeal was not timely filed.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  The Board cannot raise a timeliness objection if, for instance, the RO had, for more than five years, treated the Veteran's claim as timely appealed and certified the issue to the Board, and after the Board identified the issue at a hearing and took testimony on the issue.  Id.

A rating decision was issued in January 2009 denying entitlement to service connection for mental deficiency, borderline intelligence (claimed as mental health condition).  Notification was mailed to the Veteran in January 2009.  He filed a timely NOD in March 2009, after which the RO issued a SOC in November 2009, and mailed the SOC to the Veteran on November 17, 2009.  No communication was received by VA until August 2010, requesting a status update concerning the March 2009 NOD and requesting a traditional appeal. 

Because the August 2010 statement evidencing a desire to perfect an appeal was not received within 60 days from the November 17, 2009, date the RO mailed a claimant the SOC or within the remainder of the one-year period from the January 2009 rating decision, the Board cannot find that the substantive appeal was timely filed.  None of the exceptions to this rule apply in this case.  The Veteran did not file a request for an extension of the time limit for filing the substantive appeal prior to expiration of the time limit.  See 38 C.F.R. § 20.303.  Moreover, VA has not treated the Veteran's claim as timely appealed. 

The September 2012 NOD to the timeliness issue indicates that the Veteran had sent "new and material" evidence to support his claim in July 2012 - several years after the November 2009 SOC was issued.  The statement does not explain why a timely appeal to the January 2009 rating decision was not submitted.  The Veteran has offered no argument as to why he did not timely appeal the January 2009 rating decision, or that, in fact, he did timely appeal that rating decision.  See 38 C.F.R. § 3.109(b) (providing that time limits within which claimants are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown, in limited circumstances).  Cf. Mason v. Brown, 8 Vet .App. 44, 54 (1995) (the time to file an NOD may be extended, or an NOD may be filed out of time, only when, as required by 38 C.F.R. § 3.109(b), such an extension or acceptance of an untimely NOD has been requested and good cause for it has been shown).

For the foregoing reasons, the Veteran did not file a timely substantive appeal as to the January 2009 denial of the claim for service connection for mental deficiency, borderline intelligence (claimed as mental health condition).  His appeal from the RO's finding that the substantive appeal was untimely must therefore be denied. The benefit of the doubt doctrine is not for application because the evidence is not evenly balanced as to any issue.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As the Veteran's substantive appeal as to an January 2009 rating decision denying service connection for mental deficiency, borderline intelligence (claimed as mental health condition) was not timely, the appeal as to the finding of untimeliness is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


